Citation Nr: 0926716	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1981 to 
September 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a lower back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran has been diagnosed with (1) degenerative joint 
disease in his lower back, (2) sciatica symptoms in both his 
lower extremities (pain radiating from the lower back down 
through the lower extremities), and (3) lumbar disc disease 
L4-L5 and L5-S1.  Neither the existence nor the severity of 
his disabilities is at issue.

The Veteran contends his currently diagnosed disabilities are 
the result of a lifting accident that occurred during his 
active-duty service as a vehicle mechanic.  Specifically, he 
contends his current back problems stem from an accident in 
May 1985 wherein he was attempting to disconnect a trailer 
from the back of a truck and the load in the trailer shifted 
unexpectedly, causing the trailer to topple and the Veteran 
to fall and injure his back.

According to the Veteran's service treatment records, in May 
1985, the Veteran was treated for and diagnosed with a 
"severe" lumbosacral (lower back) strain.  For some months 
following this accident (namely, between May 1985 and 
September 1985), the Veteran made numerous documented 
complaints of lower back pain and underwent several follow-up 
medical examinations for treatment of the same.  The 
Veteran's May 1985 injury was apparently a reaggravation of 
an earlier, less severe back injury that was also sustained 
during service.  (In February 1984, the Veteran was diagnosed 
with a muscle strain after being treated for back pain caused 
by lifting a heavy object.)

In March 1990, while working as a civilian for the Maryland 
Department of Motor Vehicles, the Veteran was involved in a 
workplace accident wherein he injured his head and re-injured 
his back.  He received medical treatment for his workplace 
injuries.  An X-ray report dated March 20, 1990, revealed no 
apparent abnormalities in the Veteran's spine (as reported by 
the reviewing physician).

The RO denied this claim because, among other things, there 
was no evidence of back problems between the time the Veteran 
separated from service and March 1990.  

The Veteran testified before a Decision Review Officer (DRO) 
in July 2007, however, that he had received medical treatment 
for his back during that four-and-one-half year period after 
service and March 1990 at a medical facility he referred to 
as the "Columbia Free State" HMO in Maryland.  He further 
stated that he had requested his medical records from that 
HMO, but that it had replied by informing him that although 
the records were stored on microfiche, they unfortunately 
were not "clear enough to read."

At the hearing, the Veteran responded to two other inquiries 
from the DRO that are relevant here.  First, the Veteran 
responded that after his March 1990 re-injury, he applied for 
and received worker's compensation benefits from the State of 
Maryland.  And second, the Veteran related that he had 
applied for Social Security disability insurance benefits 
(presumably for his back injury), but that as of the time of 
the hearing (July 2007), his claim had been denied, but was 
pending "reconsideration."

Although the veteran "has the responsibility to present and 
support a claim for benefits," 38 U.S.C.A. § 5107(a) (West 
2002), VA has a "duty to assist" the claimant in the 
process, id. § 5103A.  The underlying notion is that VA has 
an obligation to help the veteran compile all the relevant 
evidence so as to enable VA to make an informed adjudication 
on the claim.  VA's duty to assist can be broken down into 
three general categories: (1) the duty to notify a veteran 
when his claims file is missing information or evidence that 
that is necessary to substantiate his claim; (2) the duty to 
assist the veteran in obtaining relevant records; and (3) the 
duty to provide the veteran with a medical examination or 
opinion.  Id. §§ 5103, 5103A.  The last duty is only 
triggered when a medical examination or opinion is necessary 
to make a decision on the claim.

The Board first addresses the second of these duties-VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Id. § 5103A(a)(1).  VA is required 
to make reasonable efforts to obtain relevant records, 
including private records, that the veteran (1) adequately 
identifies and (2) authorizes VA to obtain.  Id. § 
5103A(b)(1).  If the VA's reasonable efforts to obtain such 
records are unavailing, VA must notify the veteran of its 
unsuccessful quest.  Id. § 5103A(b)(2).  Such notification 
must identify which records VA has not been able to obtain, 
explain what efforts VA made to obtain them, and describe 
"any further action" VA will take with respect to the 
claim.  Id.

Finally, when VA undertakes to obtain records from a federal 
department or agency, it has a duty to persist in its efforts 
to obtain such records "until the records are obtained."  
Id. § 5103A(b)(3).  VA is relieved from this strict "duty to 
persist" only when it appears reasonably certain that such 
records do not exist or that further efforts to obtain the 
records would be futile.  Id.

In the instant case, VA did not comply with its duty to 
assist the Veteran obtain relevant records.  As discussed 
above, during the Veteran's hearing before the DRO, the 
Veteran adequately identified three records relevant to his 
claim: (1) the Veteran's medical treatment records from 
"Columbia Free State" HMO in Maryland, spanning the period 
between his release from active service (September 1985) and 
his re-injury (March 1990); (2) records held by the Maryland 
Workers' Compensation Commission, relating to the Veteran's 
claim for worker's compensation that he filed in the wake of 
his March 1990 on-the-job injury; and (3) records of the 
Veteran's claim for Social Security disability insurance 
benefits.

The Veteran's statements at the hearing were sufficient to 
constitute an "adequate" identification of the records, and 
therefore, the statements triggered VA's duty to assist the 
Veteran in obtaining these records.  Accordingly, VA was 
obligated, after securing authorization from the Veteran, to 
make reasonable efforts to obtain the records on file with 
the Maryland Workers' Compensation Commission as well as any 
medical treatment records held at "Columbia Free State" 
HMO.  If necessary, the RO should have made reasonable 
efforts to clarify the name and location of the HMO facility.

Furthermore, VA was obligated to make continual efforts to 
obtain the Veteran's Social Security disability insurance 
records "until the records are obtained."  See Holland v. 
Brown, 6 Vet. App. 443, 448 (1994) (to comply with its duty 
to assist, VA must consider disability determinations made by 
the Social Security Administration, although it need not 
accept such determinations if VA gives adequate reasons or 
bases for divergent assessments); Clarkson v. Brown, 4 Vet. 
App. 565, 567-68 (1993) (VA has duty to assist in gathering 
Social Security records when put on notice that veteran is 
receiving Social Security benefits).

VA is not relieved of its duty to obtain the Veteran's Social 
Security disability insurance records even if VA believes 
that the records would not shine additional light on the 
Veteran's claim for service connection.  See Moore v. 
Shinseki, 555 F.3d 1369, 1375 (Fed. Cir. 2009) (where the 
records to be obtained relate to the same disability that is 
at issue in the veteran's benefits claim, VA cannot know 
whether such records would support veteran's claim without 
examining them); McGee v. Peake, 511 F.3d 1352, 1358 (Fed. 
Cir. 2008) (VA's "speculation as to the dispositive nature 
of relevant records" is no excuse for failing to fully 
develop the facts of a claim).

Accordingly, the case is REMANDED to the AMC for the 
following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Contact the Veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and 
private, that may possess additional 
records pertinent to his claim, from 
the period of his release from service 
(September 1985) until his re-injury 
(March 1990).  Particularly, focus on 
obtaining the records held at the 
facility identified by the Veteran as 
"Columbia Free State" HMO (VA will 
determine whether they are illegible).  
After obtaining the Veteran's 
authorization, attempt to obtain (1) 
any medical records so identified by 
the Veteran, (2) all relevant records 
held by the Maryland Workers' 
Compensation Commission relating the 
Veteran's March 1990 re-injury, and (3) 
all relevant records held by the Social 
Security Administration relating to the 
Veteran's claim for disability 
insurance benefits.

If applicable, attempt to obtain any 
additional pertinent records identified 
by the Veteran during the course of the 
remand, after securing proper 
authorization from the Veteran.  All 
attempts to assist the Veteran in 
obtaining relevant records must be 
documented in the claims file.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, if 
appropriate, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board, or 
by the U.S. Court of Appeals for Veterans Claims, for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


